 
 
IV 
112th CONGRESS 
1st Session 
H. RES. 82 
IN THE HOUSE OF REPRESENTATIVES 
 
February 10, 2011 
Mr. Duncan of South Carolina (for himself, Mr. Gardner, Mr. Mack, Mr. Burton of Indiana, Mrs. McMorris Rodgers, Mr. Harris, Mrs. Hartzler, Mr. Gingrey of Georgia, Mr. Wilson of South Carolina, Mr. Scott of South Carolina, Mr. Marchant, Mr. Flores, Mr. Bishop of Utah, Mr. Franks of Arizona, Mr. Long, and Mr. Posey) submitted the following resolution; which was referred to the Committee on Rules 
 
RESOLUTION 
Amending the Rules of the House of Representatives to establish the Committee on the Elimination of Nonessential Federal Programs. 
 
 
That— 
(a)Clause 1 of rule X of the Rules of the House of Representatives is amended by redesignating paragraphs (f) through (t) as paragraphs (g) through (u) and by inserting after paragraph (e) the following new paragraph: 
 
(f)Elimination of Nonessential Federal Programs. 
(1)Modification or elimination of underperforming or nonessential Federal programs. 
(2)Identification of Federal programs and activities that duplicate or compete with activities available from the private sector.. 
(b)Clause 4 of rule X of the Rules of the House of Representatives is amended by adding at the end the following new paragraph: 
 
(g)The Committee on the Elimination of Nonessential Federal Programs shall— 
(1) 
(A)research, review, and study Federal programs that are underperforming or nonessential; and 
(B)determine which Federal programs should be modified or eliminated; 
(2)develop recommendations to the House for action designed to modify or eliminate underperforming or nonessential Federal programs; and 
(3)submit to the House— 
(A)at least once a year, reports including— 
(i)a detailed statement of the findings and conclusions of the Committee; and 
(ii)a list of underperforming or nonessential Federal programs; and 
(B)legislation to eliminate the programs described in section subdivision (ii) and rescissions based on the findings of the report described in subdivision (i).. 
(c)Clause 5(a) of rule X of the Rules of the House of Representatives is amended by adding at the end the following new paragraph: 
 
(4) 
(A)The Committee on the Elimination of Nonessential Federal Programs shall be composed of members as follows: 
(i)Four members from the Committee on Appropriations. 
(ii)Four members from the Committee on the Budget. 
(iii)Four members from the Committee on Oversight and Government Reform. 
(iv)Four members from the Committee on Ways and Means. 
(v)One member who does not serve on any of committees described in items (i) through (iv), who shall be appointed by the Speaker and designated by the Speaker as the Chair of the Committee. 
(vi)One member who does not serve on any of committees described in items (i) through (iv), who shall be appointed by the Speaker and designated by the Speaker as the Vice Chair of the Committee. 
(B)A member of the Committee may not serve on the committee during more than three Congresses in a period of five successive Congresses (disregarding for this purpose any service for less than a full session in a Congress). 
(C)The Chair and Vice Chair of the Committee shall not be from the same political party.. 
(d)Rule X of the Rules of the House of Representatives is amended by adding at the end the following new clause: 
 
 
Expedited procedures for legislation reported by the Committee on the Elimination of Nonessential Federal Programs12.With respect to any bill or resolution reported by the Committee on the Elimination of Nonessential Federal Programs, the following shall apply: 
(a)After the expiration of the 7-day period (excluding any day on which the House is not in session) that begins on the date the Committee reports the bill or resolution, it is in order to move to proceed to the consideration of the bill or resolution. The motion is highly privileged and is not debatable, an amendment to the motion is not in order, and it is not in order to move to reconsider the vote by which the motion is agreed to or disagreed to. 
(b)Debate on the bill or resolution shall be limited to not more than 10 hours, which shall be divided equally between those favoring and those opposing the bill or resolution. A motion to further limit debate is not debatable. 
(c)An amendment to, or motion to recommit, the bill or resolution is not in order, and it is not in order to move to reconsider the vote by which the bill or resolution is agreed to or disagreed to.. 
 
